Citation Nr: 1526957	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  03-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left shoulder injury with surgical repair from August 28, 2002 to December 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1995 to February 1999. 

This matter returns to the Board of Veterans Appeals (Board) from an August 2011 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which in pertinent part, set aside the Board's April 2009 decision that denied of the claim for an initial compensable evaluation for left shoulder disability for the period from August 28, 2002 to December 2, 2002, and remanded for proceedings consistent with the Memorandum Decision.

The Board's April 2009 decision also denied entitlement to higher evaluations for the Veteran's left shoulder disability for the periods after December 2, 2002.  The Court affirmed the Board's denial of higher evaluations for the periods after December 2, 2002 in the August 2011 Memorandum Decision.  Therefore, the claim on appeal is strictly limited to whether an initial compensable evaluation for the period from August 28, 2002 to December 2, 2002 is warranted, and no further Board action is necessary with regard to higher evaluations after December 2, 2002 for left shoulder disability.

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran is right-hand dominant. 

2.  From August 28, 2002 to December 1, 2002, the Veteran's left shoulder disability was manifested by no more than pain with full range of motion; there was no evidence of marked deformity, dislocation, fibrous union, malunion, or nonunion.


CONCLUSION OF LAW

From August 28, to December 1, 2002, the schedular criteria for an assignment of an initial 10 percent evaluation, and not higher, for left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, notice to the Veteran was sent via a September 2002 pre-adjudication letter. In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility. 

As the Veteran has appealed the initial rating assigned following a grant of service connection, the notice that was provided before service connection was granted was legally sufficient.  The Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and private records on file, including the report of a November 2002 VA examination conducted during the applicable period under appeal.  A copy of the report has been associated with the claims files. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein. 

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103. 

In this case, however, as there is no evidence that any failure on the part of VA to further comply with VCAA reasonably affects the outcome of this case, the Board finds that any such omission is harmless.  See Mayfield, supra, and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Initial Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 Vet. App. 505 (2007). (regarding staged ratings in cases where service connection had previously been established).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the Veteran's claims for higher initial evaluations for his service-connected left shoulder disability for the period from August 28, 2002 to December 2, 2002, the Board observes that the Veteran is right-handed, as indicated in several VA examination reports contained in the claims file and which will be discussed in the analysis below. Thus, the criteria for a non-dominant joint apply to the service-connected left shoulder. See 38 C.F.R. § 4.68. 

In an appealed January 2003 rating decision, the RO granted service connection for residuals of left shoulder injury with surgical repair and assigned an initial noncompensable evaluation under Diagnostic Code 5202, effective August 28, 2002. See, 38 C.F.R. § 4.71a, Diagnostic Code 5202.  By the way of an October 2008 rating decision, the RO determined that it was more appropriate to rate his service-connected left shoulder disability under Diagnostic Code 5203. 

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Initially, the Board notes that Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint; however, because the medical evidence, as will explained below, does not show that the Veteran has ankylosis, this diagnostic code is inapplicable. 

Diagnostic Code 5201 provides that limitation of motion of the minor arm to shoulder level warrants a 20 percent rating. Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating, and when motion is limited to 25 degrees from the side, a 30 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008). 

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a minimum 20 percent rating is warranted for the minor arm, when there is malunion of the humerus, with moderate or marked deformity.  A 20 percent evaluation will also be assigned for recurrent dislocations of the (minor) scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level and for frequent episodes and guarding of all arm movements.  A 40 percent evaluation for the fibrous union of the minor humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the (minor) clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement, and a 20 percent rating is granted for nonunion with loose movement or for dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's shoulder disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

In this case, the Veteran initiated his claim for entitlement to service connection for residuals of left shoulder injury in August 2002.  A review of his service treatment records shows he complained of frequent dislocations and pain in his left shoulder with activities. He underwent arthroscopic surgery on his left shoulder in 1996.  The report of his November 1998 examination prior to separation shows that his left shoulder was found to demonstrate good workability and strength, despite the Veteran's complaints of painful left shoulder.  

A September 2002 VA treatment record shows that the Veteran complained of left shoulder pain when lifting objects and left shoulder weakness when trying to sustain something.  He reported symptoms of occasional popping/catching as well as occasional tingling in his fingers.   The VA physician observed that the Veteran was able to hold his arm behind his head while explaining pain in his shoulder.  The Veteran was referred for an orthopedic consultation. 

In November 2002, the Veteran underwent VA joints examination to evaluate the nature and severity of his left shoulder disability.   He reported a remote history of chronic frequent dislocations of your left shoulder that started when he was in high school and continued during his period of service until he underwent surgery on his left shoulder in 1996.  After the surgery, the Veteran stated his shoulder improved and he experienced dislocations less frequently.  He reported that the last dislocation was six months ago.  The Veteran complained of chronic pain in his left shoulder, and he reported that pain and dislocation were triggered when he tried to reach overhead or stretch out his arm.  On clinical evaluation, there was no evidence of deformity, crepitus, pain, or tenderness on palpation of the left shoulder.  The Veteran had complete range of flexion and abduction of shoulder from 0 to 180 degrees as well as complete range of external and internal rotation from 0 to 90 degrees.  There was evidence good motor tone and strength in the left arm without any apparent weakness or neurological deficit.  X-ray of the left shoulder showed no evidence of bone or soft tissue abnormality.

The record next contains the report of a December 2, 2002 VA orthopedic consultation which shows the severity of the Veteran's left shoulder disability increased.  As discussed above, the period starting from December 2, 2002 is no longer on appeal and will not be discussed herein. 

Based on the evidence, the Board finds that a 10 percent rating, and no higher, is warranted for the entire period on appeal.  As described, the Veteran has consistently reported painful, limited motion for the period from August 28, 2002 to December 2, 2002.  The 2002 VA medical records indicate that the Veteran's left shoulder was painful at that time.  The Board finds that the Veteran's lay statements, combined with the medical records, are satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  As such, a 10 percent rating is warranted for the period from August 28, 2002 to December 2, 2002.

However, a rating in excess of 10 percent is not warranted for the period from August 28, 2002 to December 2, 2002.  There is no evidence of ankylosis or loss of strength was noted during the period.  The clinical evidence during this period reflects the Veteran demonstrated full range of left shoulder motion with no evidence of any weakness, despite his complaints of pain in his left shoulder.  
In order to warrant a 20 percent rating, the Veteran's arm must be limited to shoulder height.  

The clinical evidence clearly demonstrates the Veteran was able to lift left arm his well beyond shoulder level (e.g. 90 degrees).  Notably, the September 2002 VA physician observed that the Veteran could hold his left arm behind his head while explaining pain in his shoulder, and the November 2002 VA examiner observed the Veteran was able to complete full range of motion in left shoulder.  This shows that the Veteran's left arm range of motion is not limited at shoulder level or midway between side and shoulder level, so as to entitle him to an initial 20 percent evaluation under Diagnostic Code 5201.  Consequently, higher ratings are not warranted for the left shoulder under Diagnostic Code 5201 for the period from August 28, 2002 to December 2, 2002.  38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5201.  In sum, the left shoulder symptoms more closely approximate a 10 percent rating as the evidence does not indicate that the Veteran is unable to raise his arm beyond shoulder level.

Once again the Board has also considered whether the Veteran's left shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence reflects that the Veteran has consistently reported painful motion of his shoulder, as well as flare-ups resulting in increased pain.  In addition, the September 2002 VA treatment record reflect that he described pain when he lifted his left arm above his head.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  

The Board has considered that the November 2002 VA examiner failed to record when exactly the Veteran first experienced pain on range of motion testing in the Veteran's left shoulder; however, the Board finds that it may still consider the findings contained in that examination report in order determining the severity of the Veteran's service-connected disability as it demonstrates objective findings of movement in the left arm.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Board can consider the findings from the September 2002 VA treatment record which does reflect the Veteran's reports of pain when lifting his left arm about his head. 

Here, the evidence does not demonstrate that the Veteran's shoulder pain limits his ability to raise his arm above shoulder height.  Throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  The September 2002 VA treatment record shows that the VA physician observed that the Veteran could lift his arm above his head while explaining when pain occurred.  While the Veteran does experience subjective complaints of pain during motion when his arm is above his head, as noted by the September 2002 VA physician, he was able to exhibit such movement.  Moreover, the November 2002 VA examiner specifically observed that there was no evidence of pain, weakness, or tenderness on palpation or evidence of crepitation in the left shoulder.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left shoulder disability more closely approximates an evaluation in excess of 10 percent for the period from August 28, 2002 to December 2, 2002.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.

In sum, the evidence reflects that a 10 percent rating, and no higher, is warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

 The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the schedular rating criteria contemplate the Veteran's left shoulder disability and the symptoms associated with such disability including impairment of the humerus, clavicle or scapula, as well as limitation of motion, impairment of function, and pain.  The schedular rating criteria pertaining to the Veteran's left shoulder disability provide for ratings based on limitation of motion, including consideration due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular ratings are adequate. In the absence of exceptional factors associated with the Veteran's left shoulder disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Entitlement to an initial 10 percent evaluation, and not higher, for left shoulder disability from August 28, 2002 to December 2, 2002 is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


